Case 1:18-cv-OlOll-RI\/|C Document 26 Filed 12/10/18 Page 1 of 1

CO 547
Rcv. 3/2010

UNITED STATES DISTRICT AND BANKRUPTCY COURTS
FOR THE DISTRICT OF COLUMBIA

Tay|or Dumpson

 

 

 

 

 

Plaintiff(s)
C1V11 Action NO_ 1118-CV-01011-RMC
vs. In re:
Andrew Ang|in
(Defendant)
Brian Andrew Ade, et a|.
Defendant(s)
MILITARY AFFIDAVIT
(Certificate in Compliance With Soldiers and Sailors
Civil ReliefAct of 1940, As Amended in 1942 & 1960
Title 50, Appendix, Section 520, United States Code)
I hereby certify under penalty of perjury, this mm day of DeCembeV , 2013 , that
(select one):
l am the duly authorized agent of the plaintiff in the above-listed case and make this certificate on
plaintiff s behalf.
[:| l am the plaintiff in the above-entitled case.

l make this certificate pursuant to the provisions of the Soldiers and Sailors Civil Act of 1940 and the
provisions of the Soldiers and Sailors Civil ReliefAct Amendments of 1942 and 1960; that on behalf of the plaintiff,
1 have caused careful investigation to be made to ascertain whether or not the above-named defendant is in the military
service of the United States or its Allies and that as a result of said investigation, I have discovered and do hereby
allege that said defendant is not in the military service of the United States or its Allies, that is to say said defendant
is not a member of the Army of the United States, the United States Navy, the Marine Corps, the Coast Guard and is
not an officer of the public Health Service detailed by proper authority for duty either with the Army or Navy, and said
defendant is not on active duty with any branches aforesaid, nor is said defendant under training or education under
the supervision of the United States preliminary to induction in to the military services; and the defendant is not serving
with the forces of any nation with which the United States is allied in the prosecution of any war, nor has said
defendant been ordered to report for induction under the Selective Training and Service Act of 1940, as amended, nor
is the defendant a member of the Enlisted Resei"ve Corps ordered to report for military seivice, but is employed as a

website operator . g L\M

ttorney for Plaintiff(s) [signature]
Ra n Naresh

Kirk|and & E||is LLP

655 15th St NW, #1200
Washington, D.C. 20005
(202)~ ~879-5000

 

D.C. Bar NO. 984732

Bar Id. Number Name, Address and Telephone Number

